Citation Nr: 1440701	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-44 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for insomnia. 

5. Entitlement to service connection for chronic fatigue. 

6.  Entitlement to service connection for memory loss. 

7.  Entitlement to service connection for headaches. 

8.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:          Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1983 and from September 1990 to July 1991 with service in the Southwest Asia theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a hearing officer at the RO in February 2010.  A transcript of the hearing is of record. 

The Veteran's claim for service connection for an acquired psychiatric disorder was previously characterized as entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a psychiatric disability to include PTSD and the Veteran's other diagnosed mental health conditions.
The claims for entitlement to service connection for a low back disability, insomnia, chronic fatigue, memory loss, headaches, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has PTSD due to verified combat stressors. 

2.  An acquired psychiatric disorder, diagnosed as PTSD and an anxiety and depressive disorder, is etiologically related to service.  

3.  Hypertension was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during any period of active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as PTSD and an anxiety and depressive disorder, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002; 38 C.F.R. §§ 3.303, 3.304(f) (2013).  

2.  Hypertension was neither incurred in nor aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and various anxiety and depressive disorders, as etiologically related to several traumatic events that occurred during his period of active duty service in the Persian Gulf.  The Board will first address the Veteran's contentions regarding the specific diagnosis of PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The record establishes the first two element of service connection for PTSD-a valid diagnosis and link to service.  The Veteran was first diagnosed with the disorder in March 1999 at the Marion VA Medical Center (VAMC).  He continued to receive psychiatric treatment for PTSD until November 2007, when his VA psychiatrist changed the diagnosis to an unspecified anxiety disorder.  Since that time, the Veteran's treating physicians have characterized his psychiatric condition as an anxiety or adjustment disorder.  While a VA examiner determined in November 2010 that the Veteran did not meet the criteria for a diagnosis of PTSD, two years earlier, the Veteran was diagnosed with PTSD upon VA examination in April 2008.  In any event, as the record contains competent medical evidence of a PTSD diagnosis at some point during the claims period, the Board finds that a valid diagnosis is demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The record also contains medical evidence of a link between the Veteran's PTSD and his reported in-service stressors.  The first diagnoses of PTSD from the Marion VAMC were based on the Veteran's reports of combat and non-combat military stressors, and the April 2008 VA examiner also specifically found that the Veteran's PTSD was due to his experiences in the military on active duty in the Persian Gulf.  

The Board must now determine whether the evidence supports a finding that the Veteran's claimed in-service stressors occurred.  In various statements and testimony to VA and while receiving treatment with VA and military health care providers, the Veteran has reported a mix of combat and non-combat stressors associated with his active service in Saudi Arabia.  Regarding non-combat stressors, he reported seeing many dead bodies of Iraqi citizens, was forced to travel through combat zones without ammunition or weapons, and was sent to the front lines in the desert in a support capacity without adequate food or water.  The Veteran has also reported a combat-related stressor; he testified in February 2010 that his base was placed on a scud missile and chemical weapons alert in approximately January 1991.  A scud missile was fired at the base, but was destroyed overhead by a Patriot missile. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether a veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2012); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

While none of his awards or decorations verify combat service, personnel records document the Veteran's service in Saudi Arabia in support of Desert Storm and Desert Shield from November 1990 to June 1991.  He was attached to the 209th Supply Company as a motor transport operator.  A January 1992 personnel record also notes that the Veteran's unit received a meritorious unit commendation for supporting combat operations against a hostile and tenacious enemy force.  The commendation further states that the Veteran's unit provided logistical tracked combat vehicle support.  While the Veteran has not reported firing upon enemy forces in Saudi Arabia, he did report that his base was attacked by a scud missile in January 1991.  The Court has held that receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  The Board therefore finds that the Veteran's credible statements regarding the scud missile attack in January 1991 as well as the unit commendation description weighs the evidence in favor of a finding that he engaged in combat.  As all the elements of service connection are met, service connection is warranted for PTSD.  

Additionally, the Board notes that the record also supports an award of service connection for a psychiatric disability other than PTSD.  As noted above, the Veteran's treating physicians changed his psychiatric diagnosis from PTSD to a nonspecified anxiety disorder in November 2007.  He has also received regular treatment for an adjustment disorder with depression at the VAMC and the November 2010 VA examiner diagnosed a depressive disorder.  The Veteran credibly reported and testified that he experienced several non-combat stressors during service, such as witnessing the mass burial of enemy dead, and he submitted photographs in October 2009 in support of his claim.  He was prescribed medication for depression in April 1993, only two years after his discharge from active service, and was diagnosed with a dysthymic disorder and a generalized anxiety disorder during a February 1997 psychiatric evaluation at Wright-Patterson Air Force Base.  The February 1997 examiner found that the Veteran's current problems of depression and anxiety were brought about by his service in the Persian Gulf.  Similarly, the November 2010 VA examiner concluded that the Veteran's depressive disorder was due to several factors, including his exposure to trauma in Saudi Arabia.  The Board therefore finds that service connection is also warranted for the diagnosed conditions of a depressive and anxiety disorder.  

Hypertension

The Veteran entered active duty service with the Army Reserves in June 1983.  The report of medical history accompanying the Veteran's April 1983 enlistment examination specifically notes a "PMH [prior medical history] hypertension."  The Veteran also reported high blood pressure at that time.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  As the Veteran's enlistment examination documents hypertension, deemed a chronic disease by VA, the presumption of soundness is not for application.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.309; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting hypertension was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's hypertension underwent an increase in severity during any period of active duty service with the Army Reserves.  There are few service treatment records associated with the record, but there is no documentation of any treatment or complaints related to elevated blood pressure during the Veteran's two periods of active duty.  He has also not reported undergoing any treatment for hypertension during military service; he testified during the February 2010 hearing that he was diagnosed with hypertension prior to active duty service, was taken off medication prior to enlistment, but required medication after his return from service in the Persian Gulf.  Private treatment records demonstrate a diagnosis of hypertension in August 1977 and as discussed above, the Veteran's previous history of the disease was noted at enlistment along with a blood pressure reading of 150/86.  The Veteran's blood pressure was also elevated in October 1991, three months after his discharge from active service, but there is no indication this was due to an increase in severity beyond the natural progress of the disease.  Additionally, hypertension was not diagnosed on an August 1993 Persian Gulf examination or during a December 1996 Reserves examination, indicating that the October 1991 finding of high blood pressure was not indicative of a permanent increase in the severity of the disease.  More recent VA treatment records show a diagnosis of hypertension, but the condition is controlled with medication.  

The Board has considered the Veteran's statements contending that hypertension was aggravated during his second period of active duty service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has not described any symptoms associated with hypertension that occurred during the period of service between September 1990 and July 1991.  Furthermore, the actual severity of  hypertension can only be determined through blood pressure tests performed by a medical professional or a machine.  The Veteran has not stated that he monitored his blood pressure readings before and after active service, and again, he has not reported an increase of symptoms associated with hypertension during his military service.  Therefore, his opinion to whether his hypertension increased in severity beyond the normal progress of the disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In short, the record does not contain any competent evidence demonstrating that the Veteran's preexisting hypertension was aggravated beyond the natural progress of the disease during any period of active duty service.  The Board must therefore conclude that the weight of the evidence is against service connection and the claim is denied. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for an acquired psychiatric disorder, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the claim for service connection for hypertension, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board notes that the claims file contains very limited service treatment records from the Veteran's Army Reserve service.  These records consist of a copy of his April 1983 enlistment examination, an August 1993 Persian Gulf examination, and a December 1996 physical examination.  There is no indication that additional records exist, and VA has made multiple requests to the Veteran's reserve unit and to the Veteran himself asking for any additional medical records in their possession.  The Veteran reported in October 2007 that he has no copies of his original service records; however, he has submitted numerous service personnel records in support of his claim.  The Board therefore concludes that further efforts to obtain additional service records would be futile.  

The record also does not contain a VA medical opinion addressing whether the Veteran's preexisting hypertension was aggravated during a period of active service.  The Board finds that such an opinion is not required by the duty to assist as the record is negative for evidence indicating the Veteran's hypertension increased in severity during active duty service beyond a natural progression of the disease.  The Veteran contends that his hypertension increased in severity during this period, but the Board finds that his lay statements, unaccompanied by any competent or objective evidence, are not sufficient to trigger VA's duties to obtain a medical opinion or examination, especially as the severity of hypertension can only be determined by the measuring of blood pressure levels by a health care professional or a specialized machine.  See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD and an anxiety and depressive disorder, is granted. 

Entitlement to service connection for hypertension is denied. 


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the other claims on appeal.  Specifically, attempts must be made to obtain additional records held by federal facilities and VA examinations are required by the duty to assist. 

With respect to the claims for entitlement to service connection for a low back disability and chronic fatigue, the record indicates that additional records relevant to the claim have not been associated with the claims file.  VA treatment records contained in the Veteran's virtual claims file show that during an October 2010 primary care appointment at the VAMC the Veteran complained of constant fatigue, snoring, and falling asleep at work.  His primary care doctor suspected a diagnosis of sleep apnea and a sleep study was performed in November 2012.  Although a copy of the sleep study was scanned into the VA's digital imaging system, it is not accessible by the Board.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, a copy of the Veteran's November 2012 VA sleep study must be procured and added to the paper or virtual claims file. 

The record also indicates that the Veteran filed for compensation from the Social Security Administration (SSA) in 2001 in connection with the claimed back disability.  The Veteran appealed the initial denial of his SSA claim and was again denied in February 2003.  Although the Veteran was denied benefits from the SSA, records associated with the claim are relevant to his current claim for compensation for a low back disability from VA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

Regarding the Veteran's claims for entitlement to service connection for chronic fatigue, insomnia, memory loss, and headaches, the Board finds that VA examinations are necessary to determine the nature and etiology of the claimed conditions.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran claims that he has experienced problems with sleeping, headaches, and memory loss since his active duty service in the Persian Gulf.  Upon VA general medical examination in April 2008, he was diagnosed with chronic fatigue, insomnia, memory loss, and headaches.  However, the VA examiner did not provide a medical opinion addressing the etiology of the diagnosed conditions.  In light of the Board's decision to grant service connection for an acquired psychiatric disorder and the Veteran's history of complaints of fatigue, insomnia, memory loss, and headaches associated with psychiatric treatment, a more thorough VA examination and an accompanying medical opinion is necessary to determine the etiology of the claimed disabilities.  Furthermore, the Veteran was provided a VA sleep study in November 2012 in response to his complaints of fatigue and a diagnosis of obstructive sleep apnea was suspected by his primary care physician.  VA examinations are therefore required by the duty to assist.  

Finally, the Board finds that the claim for entitlement to nonservice-connected pension is inextricably intertwined with the pending claims for entitlement to service connection.  The claim for pension is therefore remanded and a final decision on this matter will be issued when the claims for entitlement to service connection are resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records from the Marion VAMC for the period beginning November 1, 2012, to include a copy of the sleep study provided to the Veteran in response to his October 2012 primary care appointment.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.
2.  Contact SSA and request copies of all medical records associated with the Veteran's denial of disability benefits.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of the claimed chronic fatigue, insomnia, memory loss, and headaches.  The claims file must be made available for review.

After physically examining the Veteran and reviewing the claims file, the examiner should answer the following questions:

a)  Are the Veteran's reports of chronic fatigue, insomnia, memory loss, and headaches symptoms associated with his service-connected PTSD and an anxiety/depressive disorder?

b)  If not, can the symptoms related to chronic fatigue, insomnia, memory loss, and/or headaches be associated with a known clinical diagnosis?

c)  If so, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the chronic disability or disabilities is etiologically related to any incident of active duty service, to include the Veteran's service in the Persian Gulf?
d)  If any symptoms associated with the chronic fatigue, insomnia, memory loss, and/or headaches are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

e)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  

4.  Then, readjudicate the disabilities on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


